Citation Nr: 1605786	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  15-19 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than April 14, 2014, for the award of Dependency and Indemnity Compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from August 1949 to July 1972.  He died in March 2012.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  Notification of this decision was mailed to the appellant in December 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant filed an original application for DIC benefits in April 2012.

2.  In July 2012, the RO sent the appellant a letter asking that she provider further details concerning her prior marriage.  

3.  The RO did not receive any further relevant information until the appellant filed a second application for DIC benefits in April 2014.  


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than April 14, 2014, for the award of DIC benefits have not been met.  38 U.S.C.A. §§ 1310, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.205, 3.206, 3.312, 3.400 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the appellant was previously sent a comprehensive letter in May 2012, in connection with her original application for this benefit.  See 38 U.S.C.A. § 5103.  Her current appeal arises from her disagreement with the effective date assigned following the grant of benefits.  Once the claim was granted, the claim was substantiated and additional notice was not required.  A case-specific notice is not otherwise required as to the downstream issues involved in the appeal for an earlier effective date, and any other notice defect is deemed not prejudicial.  See 38 U.S.C.A. § 5103(a)(1); VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the appellant in the development of the claim being decided herein.  The Veteran's service treatment records were obtained and appear to be complete.  Also, the other relevant information sufficient to decide the claim has been obtained, including the Certificate of Death.  No further information or evidence is needed to resolve the appeal, including a VA opinion, as any further evidentiary development would only be needed to inform the question of when entitlement to the cause of the Veteran's death arose.  But, that issue is not central to resolution of the appeal as it is being assumed that entitlement arose at some point prior to when the appellant filed her original application in April 2012.  The appeal is decided on the later "date of claim" basis of 38 C.F.R. § 3.400(c).  As such, the evidence of record is adequate to fully resolve the appeal, and no further remand, including for a VA opinion, is necessary.  See 38 C.F.R. § 3.159; DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

The appellant maintains that an earlier effective date should be assigned, because she timely responded to a July 2012 request for information sent to her by the RO.  The RO denied her original application because it found that the appellant had not responded to its July 2012 request.  

A.  Applicable Law

The effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

If a claimant files an application for DIC benefits within one year after the veteran's death, then the effective date is the first day of the month in which the veteran died.  38 U.S.C. § 5110(d)(1).  If no such application is filed or could be construed to have been filed within one year after the veteran's death, then the effective date will be the date of receipt of the claim.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c)(2).

(1) Date Entitlement Arose

DIC is a monthly payment made by VA to a surviving spouse, child, or parent.  38 C.F.R. § 3.5.  

Entitlement to DIC arises where the evidence shows that a disability incurred in or aggravated by active service was either (1) the principal (primary) cause of death or (2) a contributory cause of death.  38 C.F.R. § 3.312 (2015).  To be considered a principal (primary) cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2015).  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to the Veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312.

"Surviving spouse" means a person whose marriage to the veteran was valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued, and who was the spouse of the veteran at the time of the veteran's death and: (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (2) except as provided in §3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.1(j), 3.50(b).  

Valid marriage.  In the absence of conflicting information, proof of marriage which is otherwise valid, together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b).  

The validity of a divorce decree regular on its face, will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for Department of Veterans Affairs benefits would be affected thereby.  In cases where recognition of the decree is thus brought into question: (a) where the issue is whether the veteran is single or married (dissolution of a subsisting marriage), there must be a bona fide domicile in addition to the standards of the granting jurisdiction respecting validity of divorce; (b) where the issue is the validity of marriage to a veteran following a divorce, the matter of recognition of the divorce by VA  (including any question of bona fide domicile) will be determined according to the laws of the jurisdictions specified in §3.1(j); or (c) where a foreign divorce has been granted the residents of a State whose laws consider such decrees to be valid, it will thereafter be considered as valid under the laws of the jurisdictions specified in §3.1(j) in the absence of a determination to the contrary by a court of last resort in those jurisdictions.  38 C.F.R. § 3.206.  

(2) Date of Claim

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a)); 38 C.F.R. § 3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). 

Where evidence requested in connection with an original claim is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, DIC based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158(a).  

In relevant part, "date of receipt" means the date on which a claim, information or evidence was received in the Department of Veterans Affairs.  However, the Under Secretary for Benefits may establish, by notice published in the Federal Register, exceptions to this rule, using factors such as postmark or the date the claimant signed the correspondence, when he or she determines that a natural or man-made interference with the normal channels through which the Veterans Benefits Administration ordinarily receives correspondence has resulted in one or more Veterans Benefits Administration offices experiencing extended delays in receipt of claims, information, or evidence from claimants served by the affected office or offices to an extent that, if not addressed, would adversely affect such claimants through no fault of their own.  38 C.F.R. § 3.1(r).  

When any written document is required to be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  38 C.F.R. § 20.305(a).

In computing the time limit for any action required of a claimant or beneficiary, including the filing of claims or evidence requested by VA, the first day of the specified period will be excluded and the last day included.  This rule is applicable in cases in which the time limit expires on a workday.  Where the time limit would expire on a Saturday, Sunday, or holiday, the next succeeding workday will be included in the computation.  38 C.F.R. § 3.110(a).  

The first day of the specified period referred to in 38 C.F.R. § 3.110(a) of this section shall be the date of mailing of notification to the claimant or beneficiary of the action required and the time limit therefor.  The date of the letter of notification shall be considered the date of mailing for purposes of computing time limits.  38 C.F.R. § 3.110(b).  

A "presumption of regularity 'supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926))."  Fithian v. Shinseki, 24 Vet. App. 146, 150 (2010); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying this presumption of regularity to procedures at the RO).

The presumption of regularity dictates that, if the Board had received the letter, the Board would have associated it with the claims file and acted on it in some manner.  Fithian v. Shinseki, 24 Vet. App. 146, 151 (2010).  

Generally, a claimant's own statements that she mailed a letter to VA are not sufficient to establish the presumption of receipt under the common law mailbox rule.  Fithian v. Shinseki, 24 Vet. App. 146, 151 (2010).

An appellant bears the evidentiary burden to establish all elements of a claim.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287   (quoting 38 U.S.C. § 5107(b)).

B.  Discussion

In this case, the appeal must be denied because the appellant's original claim for DIC is considered to have been abandoned.  The reasons for this decision follow.  

(1) Entitlement Arose

There is no material dispute that entitlement to DIC arose at the time of the Veteran's death in March 2012.  His Certificate of Death shows that he died of coronary atherosclerosis, hypercholesterolemia, and recent non-ST elevated myocardial infarction with a "complete heart block."

The RO granted the claim on the basis that the Veteran's service records showed service in Thailand with a "high[] probab[ility] that he worked on the air base perimeter," thereby establishing exposure to herbicides (Agent Orange).  Because the Veteran's Certificate of Death shows that he died of ischemic heart disease, his death was presumed to be a result of exposure to herbicides.  See 38 C.F.R. §§ 3.307, 3.309(e).  

Thus, entitlement to service connection for the cause of the Veteran's death arose prior to when the appellant filed an original application for DIC benefits (in April 2012).


(2) Date of Claim

Although entitlement to service connection had arisen at the time of the appellant's original application, the effective date for the award of DIC cannot be established from that date as the appellant is considered to have abandoned that claim.  

Specifically, in April 2012, the appellant filed an original application for DIC.  The RO sent her a letter in July 2012 asking for more details concerning her prior marriage.  

The RO's July 2012 letter was not questioning the validity of the appellant's divorce from her first husband (or subsequent marriage to the Veteran).  Instead, it was asking for the specific details of that divorce, specifically the date and location of the divorce.  Consistent with this request, the appellant's application form (VA Form 21-534) shows that she included (a) the year, but not day, of her first marriage, (b) the year, but not day, of her divorce, and (c) the state, but not city, of her divorce.  The form had asked her to provide the month, day, and year of her marriage and divorce, and the city and state of her divorce.  Thus the RO's July 2012 letter was asking her to provide the missing information.

A claim will only be considered abandoned if the requested information is not received within one year of the date it was requested.  See 38 C.F.R. § 3.158(a).  Here, the RO denied the claim two months later, in September 2012, instead of waiting the full year.  This is nonconsequential because the appellant did not appeal the RO's September 2012 determination or otherwise submit the information within the remainder of the one year period following the July 2012 request (which the September 2012 notification letter informed her she could do).  Thus, by not providing the requested information, her original application is considered to have been abandoned.  See 38 C.F.R. § 3.158(a).  
  
Subsequent entries in the claims file bear further attention.  Specifically, in her December 2014 NOD, the appellant stated that she mailed a copy of her divorce decree to VA on December 11, 2012, and the RO had informed her "in the past" that it had lost her paperwork.  At present, the Board has no reason to question the veracity of her statement.  However, even if both of these facts are true, an earlier effective still cannot be granted.  

First, even if she mailed the information in December 2012, the claims file provides no indication that the information requested was received by VA in December 2012 (or within one year of the RO's July 2012 request letter).  Of note, the RO sent her a request in December 2012 for an itemized funeral statement.  On December 10, 2012, she signed a VCAA notice response indicating that she would be sending this information, which was received by VA in January 2013.  A copy of the divorce decree was not amongst the information she submitted.  

Of further note, the divorce decree she later submitted in April 2014 was certified by a state official on December [redacted], 2012,which is approximately 17 days after she says she mailed it.  Thus, it could be that she intended to mail the divorce decree with her January 2013 submission, but did not.  It is also possible that she mailed the information, but it was lost by the United States Postal Service.  

The appellant's representative argued in a December 2015 Informal Hearing Presentation, that the appellant should not be penalized because she had no control over lost mail.  Unfortunately, however, the appellant's own statement that she mailed the information to VA is not sufficient to establish a presumption that the information was received in December 2012 (or within one year of the July 2012 request for this information).  See Fithian, 24 Vet. App. at 151.  Stated differently, the specific circumstances of the original mailing have no bearing on the outcome of this appeal.  Instead, the controlling date is the date the information was received by VA.  See 38 C.F.R. §§ 3.1(r), 38 C.F.R. § 3.400(c)(2).  Because the claims file shows that the information was not received by VA until greater than one year after it was requested in July 2012, her original claim must be considered to have been abandoned.  See 38 C.F.R. § 3.158.  

There is also no indication that the RO received this paperwork in December 2012, and then lost it, as she suggests might have happened.  The fact that the RO might have lost other paperwork in the past, as she wrote in her NOD, has no bearing on this appeal, and cannot provide an evidentiary predicate for finding that the RO lost this particular paperwork in December 2012.  

Consequently, for these reasons, the effective date for the eventual award of DIC "shall commence not earlier than the date of filing the new claim," which, in this case, was April 14, 2014.  

In light of the foregoing, the Board is unable to assign an effective date earlier than April 14, 2014, for the award of DIC benefits, even after resolving all reasonable doubt in the appellant's favor.  The law requires that the effective date be the date of claim or the date entitlement arose, whichever is later.  Because the later of these two dates in this case is the date the appellant filed a second claim for DIC benefits, there is no legal basis to assign an effective date earlier than that date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Consequently, even after resolving all reasonable doubt in her favor, the appeal for an earlier effective date for the award of DIC must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

ORDER

Entitlement to an effective date earlier than April 14, 2014, for the award of Dependency and Indemnity Compensation benefits, is denied.  

____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


